Citation Nr: 0946971	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-39 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
private medical treatment provided at Orlando Regional 
Healthcare System in Orlando, Florida, from November 11, 2003 
to November 15, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center in Tampa, Florida.  

In November 2007, the Board issued a decision in which it 
adjudicated the issue currently on appeal.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims.  In April 2008, the Court granted a Joint 
Motion of the Veteran and the Secretary of Veterans Affairs 
(the Parties) vacating the Board's decision and remanding the 
matter to the Board for compliance with the instructions in 
the Joint Motion.  

The appeal is REMANDED to the VA Medical Center.  VA will 
notify the appellant if further action is required.


REMAND

This matter must be remanded for two reasons.  First, 
pertinent evidence of the treatment provided to the Veteran 
by the Orlando Regional Healthcare System is not of record.  
Second, the Parties agreed in the Joint Motion that a 
relevant opinion rendered by a VA physician is lacking in a 
number of important points.  

In the now vacated November 2007 decision, the Board 
explained the treatment that the Veteran received at the 
Orlando Regional Healthcare System, a non VA facility, which 
is the basis for this claim.  In so doing the Board stated, 
in pertinent part, as follows: "He was treated with blood 
transfusions as needed and pain management.  A cystoscopy, 
clot evacuation and fulguration of the bladder was performed 
that day and approximately 2 to 3 liters of old burgundy 
colored clot was evacuated."  

Currently associated with the file from the Tampa VA Medical 
Center (VAMC) are 7 pages of consent forms, 6 pages of a 
health insurance claims form, a UB-92 HCFA-1450 listing 
charges, a four page itemized list, a one page incident 
report form the Orange County Fire Rescue Division, and one 
page, marked "Page 1 Chart Copy" of an Orlando Regional 
Healthcare System History and Physical.  

None of these documents refer to evacuation of "2 to 3 
liters of old burgundy colored clot."  The one page of the 
history and physical ends after the first paragraph of the 
physical examination.  Also currently before the Board are 
records sent to the Board from the Orlando VA Medical Center, 
and the Veteran's Regional Office claims folder.  None of 
these records contain a document from the Orlando Regional 
Healthcare System or the Orange County Rescue Division that 
makes reference to the above quoted language.  

Furthermore, the file from the Tampa VAMC is marked 
"Duplicate CHR".  

Based on a total review of the claims file, it appears to the 
Board that pertinent evidence has been misplaced or lost 
between the time the Board issued the November 2007 decision 
(when the Board had physical custody of the claims file) and 
the present. 

This evidence is important because it provides an account of 
the treatment received by the Veteran which is the subject of 
his claim.  On remand, the complete records of that treatment 
must be obtained and associated with the file.  The VAMC 
should take whatever steps are necessary to accomplish this, 
including contacting the Veteran and obtaining either the 
records of treatment from the Veteran and/or any necessary 
authorizations from the Veteran to obtain the records from 
whatever entity holds the records.  

Now the Board turns to the second reason for this remand.  In 
the Joint Motion the Parties addressed a May 2004 opinion in 
which a VA physician determined that a VA facility was 
feasibly available at the time that the Veteran sought 
treatment at the Orlando Regional Healthcare System.  The 
Parties found discrepancies in the May 2004 statement from 
the VA physician, as follows:  

(1)  The statement of the physician did 
not include a rationale for finding that 
a VA facility was feasibly available.  

(2)  Although the physician stated that 
he reviewed the Veteran's records, it is 
unclear from the report which records 
were reviewed or what information was 
relied upon to determine that a VA 
facility was feasible available.  

(3)  The physician also stated that there 
were no acute signs or symptoms upon 
initial evaluation; however, the 
physician does not appear to consider 
that the Veteran reported pain in the 
range of 8 out of 10 in the Orange County 
Fire Rescue Division pre-hospital care 
report.  

The Parties noted that a VA medical examination report is not 
entitled to any weight if it contains only data and 
conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

On remand, the record should be presented to the physician 
who rendered the May 2004 opinion, or to another physician if 
that physician is no longer available, and the physician 
should render an opinion that is not deficient in the manner 
described above.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the 
Veteran at the Orlando Regional Healthcare 
System in Orlando, Florida, from November 
11, 2003 to November 15, 2003 and 
associate the obtained records with the 
file for the Medical Center appeal.  Refer 
to the preceding pages of this REMAND for 
an explanation of what is missing from the 
record.  

2.  After associating the obtained records 
with the record, submit the record to the 
physician who rendered the opinion in May 
2004 regarding whether VA or other Federal 
facilities were feasibly available at the 
time that the Veteran received treatment 
at the Orlando Regional Healthcare System 
from November 11, 2003 to November 15, 
2003.  If that physician is not available, 
submit the record to a different physician 
operating in a similar capacity.  The 
physician is asked to provide an opinion, 
including a rationale as follows:

(a)  Address whether VA or Federal 
facilities were feasibly available.  If 
the physician determines that a VA 
facility was feasibly available, the 
physician must provide a rational for 
finding that a VA facility was feasibly 
available in light of the Court's findings 
above.  

(b)  If the physician concludes that a VA 
facility was feasibly available, the 
physician should state the location and 
hours of operation of those facilities on 
November 11, 2003, in light of the Court's 
findings above.  

(c)  Explain what records the physician 
reviewed and what information was 
considered in arriving at his or her 
determination.  

(d)  State whether or not there were acute 
signs or symptoms upon initial evaluation 
and comment on the significance of the 
Veteran's report of pain in the range of 8 
out of 10, as described in the Orange 
County Fire Rescue Division pre-hospital 
care report.  

In this regard, it may be of great 
assistance to the doctor to review the 
Joint Motion of April 2009 in order to 
understand what is required in this 
medical opinion from the Court. . 

3.  Then readjudicate the claim on appeal.  
If the benefit sought is not granted in 
full, provide the Appellant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow for 
an appropriate period to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


